Citation Nr: 1132498	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  05-39 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to an effective date earlier than October 29, 2007, for the grant of service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2008, the Veteran testified before the undersigned.  A transcript of the hearing is of record.

In January 2009, the Board remanded the Veteran's claims for additional development.  Some of that development has been completed, and the Veteran's claims are now before the Board.

In a March 2009 written statement, the Veteran indicated that he was seeking a 100 percent unemployable rating.  Therefore, the issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

When this matter was before the Board in September 2010, the Board remanded the Veteran's claims of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure; entitlement to service connection for hypertension; and entitlement to service connection for a prostate disorder for additional development, and denied entitlement to an effective date earlier than October 29, 2007, for the grant of service connection for a skin disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied entitlement to an effective date earlier than October 29, 2007, for the grant of service connection for a skin disorder.  In a January 2011 order, the Court granted the parties' joint motion for remand, vacating the Board's September 2010 decision denying entitlement to an effective date earlier than October 29, 2007, for the grant of service connection for a skin disorder, and remanded the case for compliance with the terms of the joint motion.

Because the development requested by the Board in the September 2010 remand regarding the Veteran's claims of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure; entitlement to service connection for hypertension; and entitlement to service connection for a prostate disorder has not yet been completed, the RO has not certified this issue back to the Board.  The September 2010 remand instructions regarding these issues are repeated below. 

The issues of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure; entitlement to service connection for hypertension; and entitlement to service connection for a prostate disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On June 13, 1980, the Veteran submitted a claim for service connection for an infectious skin disorder.

2.  In an October 29, 2007, statement the Veteran indicated that withed to withdraw his previously appealed claim for service connection for chloracne and initiate a claim for service connection for acne, dermatitis, and verruca vulgaris.

3.  In a rating decision dated in December 2007 entitlement to service connection for acne was granted with an evaluation of 30 percent disabling effective October 29, 2007.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of June 13, 1980, for a grant of service connection for acne have been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim arises from his disagreement with the effective date assigned following the grant of entitlement to service connection for acne.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2010), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

In a signed December 2009 statement, the Veteran asserted that the proper effective date of service connection for his skin disability is June 13, 1980.  Further, June 2011 written argument, his attorney similarly maintained that June 13, 1980, was the "correct" effective date for service connection for the Veteran's skin disability.  The Board acknowledges, however, that in prior statements and testimony, the Veteran asserted entitlement to service connection for skin disability retroactive to his discharge from active duty.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  It is further indicated that, for direct service connection, the effective date is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The procedural history of the Veteran's claim is as follows.

The Veteran submitted a claim for entitlement to service connection for an "infectious skin" disorder and a heart condition manifested by chest pains, which was received on June 13, 1980.  The Veteran provided an address in San Francisco, California, with his claim.

The Veteran's claims folder was transferred to the RO in San Francisco from the RO in Los Angeles, California, in July 1980.  Thus, the claim was processed by the RO in San Francisco.

The RO initially wrote to the Veteran, enclosing a VA Form 21-526, Veteran's Application for Compensation or Pension, and asked that he complete the portions that were highlighted on July 24, 1980.

The RO wrote to the Veteran for a second time on July 25, 1980.  The Veteran was requested to provide additional information in support of his claim, to include information on treatment since service.

A copy of a treatment record from the University of California San Francisco Hospitals and Clinics, dated in June 1980, was date stamped as received at the RO in October 1980.  This facility was identified by the Veteran on his VA Form 21-526.  As there is no cover letter or statement from the Veteran or the facility, it is not clear how the record was transmitted to the RO.

The RO next wrote to the Veteran in September 1980 to inform him that a physical examination was to be scheduled.  The notice was sent to the Veteran's then address of record in San Francisco.  The record shows that the September 1980 letter was returned to sender in October 1980, and the Veteran failed to report for an examination in November 1980.

The next evidence of record is a request for information to the RO from the VA medical center (VAMC) in Memphis, Tennessee, dated in November 1981.  The VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action, reflects an address for the Veteran in Memphis.

As the Veteran was now located in Memphis, his claims folder was transferred from the RO in San Francisco to the RO in Nashville in December 1981.

The Veteran submitted a claim for service connection for hearing loss and a cardiovascular disorder in December 1981.  He added a claim for nervous and gastrointestinal disorders in January 1982.  The claims were denied in February 1982.  Notice of the denial was provided in March 1982.  There was no mention of the Veteran's previous claim for service connection for a skin disorder and no indication in the rating decision that a claim of entitlement to service connection for a skin disorder had been previously denied.

In an unrelated rating decision dated in February 1992, there is no indication on the rating sheet that a claim of entitlement to service connection for a skin disorder had been previously considered and denied.

The next correspondence from the Veteran regarding a skin disorder is the claim for service connection for chloracne, which was submitted in June 2004.

On October 29, 2007, the Veteran withdrew his claim for service connection for chloracne and sought service connection for acne/dermatitis/verruca vulgaris.

The RO granted service connection for acne in December 2007.  A 30 percent award was granted.  The effective date was established as of October 29, 2007.  The RO determined that this was the date of claim for the Veteran.

In a January 2008 written statement, the Veteran disagreed with the date of claim for his acne disability.  He indicated that he first developed this condition in May 1967.

In an August 2008 written statement, the Veteran indicated that his retroactive date should have been in 1967 or 1968, when he was exposed to Agent Orange.

In May 2008, the RO denied the Veteran's claim for an earlier effective date.  The basis of the denial was that the date of claim was October 29, 2007, and that there was no other, earlier, claim of record.

In a December 2009 written statement, the Veteran indicated that he originally filed for service connection for his skin in California and did not receive notice for an examination in November 1980.  He returned to Memphis, Tennessee in 1981 and filed several times until 2004.  He was denied each time until his grant in December 2007.  He requested that service connection should reflect the original date that his claim was filed, on June 13, 1980.

The Board finds that an effective date of June 13, 1980, for the grant of service connection for a skin disorder is warranted.  As discussed above, the Veteran filed his claim of entitlement to service connection for a skin disorder on June 13, 1980.  The Board acknowledges that it previously found that the Veteran's June 1980 claim was no longer open.  The Board previously determined the presumption of regularity applied because the Veteran had not asserted that he failed to receive notice of a denial of his claim and that in the ordinary course of action the Veteran would have been properly mailed a notice of the denial by VA.  

Upon further reflection, the Board finds that the presumption of administrative regularity does not apply there is no reference to the Veteran's June 13, 1980, claim of service connection for a skin disorder indicating that it was previously denied, including no listing of a previously denied claim on subsequent rating sheets.  In addition, the rating decisions issued subsequent to June 13, 1980, do not reflect that the claim was adjudicated by the RO and thus are insufficient to constitute an implicit denial of the Veteran's claim of entitlement to service connection for a skin disorder.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007) ("a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.").  Although there is evidence that the Veteran intended to withdraw his claim of service connection for chloracne in October 2007, the Board notes that in the same statement he indicated that he desired service connection for acne, dermatitis, and verruca vulgaris.  As the new conditions indicated in the statements are skin conditions, the Board finds that this statement does not represent a new claim for different benefits but, rather, a continuation of the prior claim broadened to consider more diagnoses of the same body system.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  The Veteran was subsequently granted service connection for acne in a rating decision dated in December 2007.  As the evidence shows that the Veteran's claim seeking service connection for a skin disorder remained open since the initial claim of June 13, 1980, an effective date of June 13, 1980, for service connection is warranted.

Finally, as the Veteran and his representative have argued that the "correct" effective date for service connection for skin disability is June 13, 1980, and because he did not file a claim of service connection for skin disability prior to that  date, VA is precluded, as a matter of law, from granting an effective date prior to June 13, 1980, for his skin condition.  





ORDER

An earlier effective date of June 13, 1980, for the award of service connection for a skin disorder is granted.


REMAND

The Board finds that further development is necessary prior to final adjudication of the claims remaining on appeal.

The Veteran's claims were previously before the Board and remanded in January 2009 and September 2010 for additional development.  In September 2010, the Board found that some of the instructions contained in the January 2009 remand were not carried out and remanded the claims again stating that a remand by the Board confers, as a matter of law, the right to compliance with the remand orders and that it constituted error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO was instructed to contact the appropriate agency to determine if the Veteran's unit, 177th Replacement Company, routinely transported supplies to or throughout the DMZ during the Veteran's period of assignment to the unit.  The record shows that, instead, the RO conducted an investigation only with regard to the 19th Aviation Company and not the 177th Replacement Company, as shown in a September 2009 document.  As such, this instruction should be completed.

The RO was instructed to comply with the evidentiary development noted in M21-1MR, Part IV, Subpart II, Chapter 2, Section C, paragraph 10.  As noted in the remand, those instructions direct that the RO is to ask the Veteran for the approximate dates, location, and nature of his alleged exposure to herbicides.  In an April 2009 written statement, the Veteran provided the locations and units associated with his claimed exposure.  Furthermore, in a December 2009 written statement, the Veteran provided the nature of his alleged exposure.  Finally, the Board finds that the approximate dates of the Veteran's claimed exposure can be obtained from his service personnel records, which show the dates during which he was assigned to the specific units.  Therefore, as directed by the M21-1MR, the Veteran's description of exposure should be furnished to Compensation and Pension (C&P) service via e-mail at VAVBAWAS/CO/211/AgentOrange, along with a request for a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as reported.

Finally, the Board's remand instructed that the Veteran should be provided with the information obtained by the RO and given an opportunity to respond.  A review of the claims file indicates that this was not completed.

The Board notes that it appears that additional development was carried out by the RO in September 2010.  However, it is unclear whether the RO has completed the development as requested as a supplemental statement of the case had not been issued and the issues have not been recertified to the Board.  As such, these issues must be remanded for the development ordered in the remand dated in September 2010 to be completed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency to determine if the Veteran's unit, 177th Replacement Company, routinely transported supplies to or throughout the DMZ during the Veteran's period of assignment to the unit.

2.  In compliance with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10, furnish the Veteran's description of exposure, provided in the April 2009 and December 2009 written statements, to C&P service via e-mail at VAVBAWAS/CO/211/AgentOrange and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If necessary, the Veteran's service personnel records should be utilized to provide the dates he was attached to the units.

3.  Provide the Veteran with the information obtained and give him an opportunity to respond.

4.  After undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


